           Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 1 of 10




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.om
 2   Frank J. Albert (CA SBN 247741) / albert@fr.com
     K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
 3
     Jared A. Smith (CA SBN 306576) / jasmith@fr.com
 4   Tucker N. Terhufen (CA SBN 311038) / terhufen@fr.com
     FISH & RICHARDSON P.C.
 5   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7
     Attorneys for Plaintiff,
 8   FINJAN LLC

 9   Michael A. Jacobs (CA SBN 111664)
     MJacobs@mofo.com
10   Matthew A. Chivvis (CA SBN 251325)
11   MChivvis@mofo.com
     Diek O. Van Nort (CA SBN 273823)
12   DVanNort@mofo.com
     MORRISON & FOERSTER LLP
13   425 Market Street
     San Francisco, California 94105-2482
14   Telephone: (415) 268-7000/Fax: (415) 268-7522
15
     Attorneys for Defendant,
16   PALO ALTO NETWORKS, INC.

17   Additional counsel on signature page
18

19                                  UNITED STATES DISTRICT COURT

20                                 NORTHERN DISTRICT OF CALIFORNIA

21                                     (SAN FRANCISCO DIVISION)

22   FINJAN LLC,                                         Case No. 4:14-cv-04908-JD
23                    Plaintiff,                         FINAL AMENDED JOINT CLAIM
24                                                       CONSTRUCTION AND PRE-HEARING
            v.                                           STATEMENT
25
     PALO ALTO NETWORKS, INC.,
26                                                       Hon. James Donato
                      Defendant.                         Ctrm: 11, 19th Floor
27

28

                                                                             Case No. 14-cv-04908-JD
                                     Final Amended Joint Claim Construction and Pre-Hearing Statement
             Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 2 of 10




 1                                    PRE-HEARING STATEMENT
 2            Pursuant to Your Honor’s Standing Order for Claim Construction in Patent Cases, Joint Case

 3   Management Statement and Proposed Order (Dkt. 104) and Patent L.R. 4-3, Plaintiff Finjan LLC

 4   (“Finjan”) and Defendant Palo Alto Networks, Inc. (“PAN”) hereby submit this Joint Claim

 5   Construction and Pre-Hearing Statement.

 6   I.       PATENT L.R. 4-3(A): PROPOSED CONSTRUCTION OF EACH AGREED TERM
 7            The parties’ agreed constructions are provided below.

 8                   Patent                            Term                  Agreed Construction
         7,418,731                      “scanner”                       “software, hardware, or a
 9                                                                      combination of both for
10                                                                      scanning”
         8,225,408                      “scanner”                       “software, hardware, or a
11                                                                      combination of both for
12                                                                      scanning”
         8,225,408                      “parser rules”                  “patterns of tokens that form
13                                                                      syntactical constructs of
14                                                                      program code”
         8,225,408                      “parse tree”                    “a hierarchical structure of
15                                                                      interconnected nodes
                                                                        built from scanned content”
16
         8,141,154                      “transmitter”                   “software, hardware, or a
17                                                                      combination of both for
                                                                        transmitting”
18
         8,141,154                      “receiver”                      “software, hardware, or a
19                                                                      combination of both for
                                                                        receiving”
20
         8,141,154                      “invoking a function”/          “initiating a call to a function,
21                                      “invoke”                        regardless of whether the
                                                                        function is executed/“invoke”
22
                                                                        does not require execution of
23                                                                      a function”
24

25   II.      PATENT L.R. 4-3(B): PROPOSED CONSTRUCTION OF EACH DISPUTED
              TERM
26
              The parties’ proposed claim constructions are provided below for disputed terms.1 The
27
     1
28     PAN notes that in addition to the disputed terms that are identified herein, the parties presently
     dispute the meaning of at least 10 other terms that may require resolution by the Court. O2 Micro
     Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). Pursuant to the
                                                   1                            Case No. 14-cv-04908-JD
                                   Final Amended Joint Claim Construction and Pre-Hearing Statement
           Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 3 of 10




 1   parties’ proposed constructions and supporting evidence is provided in a side-by-side format as

 2   required by the Court’s Standing Order for Patent Cases in Exhibit A. For simplicity, the supporting

 3   evidence is not repeated here. The parties reserve their rights to cite additional supporting evidence

 4   based on arguments raised during claim construction briefing.

 5
                                          U.S. Patent No. 7,418,731
 6
                                              Finjan’s Proposed                  PAN’s Proposed
 7             Claim Term                         Construction                      Construction
      “file cache”                      “a memory for holding a file,     “data structure to temporarily
 8
                                        at least temporarily”             store files”2
 9    (claims 1, 3, 14, 17)
                                                                          PAN alternatively proposes
10
                                                                          the following compromise
11                                                                        construction:

12                                                                        “software or hardware to
13                                                                        temporarily store files for
                                                                          faster retrieval later”
14    “incoming files from the          No construction necessary;        “files requested by an intranet
15    internet”                         plain and ordinary meaning        computer from the Internet”

16    (claims 1-3)
17

18                                        U.S. Patent No. 7,647,633
19                                            Finjan’s Proposed                  PAN’s Proposed
              Claim Term                        Construction                       Construction
20    “mobile protection code”          “code that, at runtime,           “code that, at runtime,
21    (claim 14)                        monitors or intercepts actually   monitors or intercepts actually
                                        or potentially malicious code     or potentially malicious code
22                                      operations without modifying      operations without modifying
23                                      the executable code”              the executable code, where
                                                                          the mobile protection code
24                                                                        itself must be executable”
25
     Court’s Order (Dkt. 141), the parties are identifying only “ten claim terms in the joint claim
26   construction statement” (Dkt. 141 at 2).
     2
       The terms “security profile cache” and “security policy cache” are also disputed. PAN believes
27   that these terms should be construed with “file cache” as a single term, which is the reason PAN’s
     original construction included “security profiles” and “security policies.” In the original JCCS,
28   Finjan proposed the same definition of “cache” yet argues that the terms should be addressed
     separately.
                                                         2                      Case No. 14-cv-04908-JD
                                    Final Amended Joint Claim Construction and Pre-Hearing Statement
          Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 4 of 10




 1                                      U.S. Patent No. 7,647,633
                                             Finjan’s Proposed                 PAN’s Proposed
 2
              Claim Term                       Construction                      Construction
 3   “downloadable-information        “a device or process that is      “user device that includes one
     destination”                     capable of receiving and          or more devices or processes
 4
                                      initiating or otherwise hosting   that are capable of receiving
 5   (claim 14)                       a mobile code execution”          and initiating or otherwise
                                                                        hosting a mobile code
 6
                                                                        execution”
 7   “A computer program              The typographical error in the    Indefinite for claiming mixed
     product, comprising a            preamble is corrected to read:    statutory classes and/or a lack
 8
     computer usable medium                                             of antecedent basis
 9   having a computer readable       “A computer program
     program code therein, the        product, comprising a
10
     computer readable program        computer usable medium
11   code adapted to be executed      having a computer readable
     for computer security, the       program code therein, the
12
     method comprising”               computer readable program
13                                    code adapted to be executed
     (claim 14)                       for computer security,
14
                                      comprising:”
15

16                                      U.S. Patent No. 8,225,408
17                                          Finjan’s Proposed                 PAN’s Proposed
             Claim Term                       Construction                       Construction
18   “programming language”           No construction necessary;        Indefinite
19                                    plain and ordinary meaning
     (claims 1, 3-8, 22)
20   “lexical constructs for the      No construction necessary;        “elements forming the
21   specific programming             plain and ordinary meaning        specific programming
     language”                                                          language’s syntax and
22                                                                      defining the operation of the
23   (claims 1, 3-8, 22)                                                program code”

24

25

26

27

28

                                                     3                     Case No. 14-cv-04908-JD
                                   Final Amended Joint Claim Construction and Pre-Hearing Statement
            Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 5 of 10




 1                                       U.S. Patent No. 8,141,154
                                             Finjan’s Proposed                 PAN’s Proposed
 2
               Claim Term                      Construction                      Construction
 3    “content processor”              No construction necessary;       “a processor on the protected
                                       plain and ordinary meaning       client/user computer that
 4
      (claims 1, 2, 6, 7)                                               processes modified content”
 5                                     To the extent the Court
                                       construes this term, Finjan
 6
                                       proposes: “a processor that
 7                                     processes content”
      “content”                        No construction necessary;       “data or information, which
 8
                                       plain and ordinary meaning.      has been modified and is
 9    (claims 1, 2, 4, 6, 7, 10)                                        received over a network”
10

11   III.   PATENT L.R. 4-3(C): IDENTIFICATION OF TEN TERMS, THE
            CONSTRUCTION OF WHICH WILL BE MOST SIGNIFICANT TO
12          RESOLUTION OF THE CASE

13          Finjan’s Statement:

14          The parties each identified their top five most significant terms to be construed. As part of
15   that process, the parties agreed on one term:
16                                       U.S. Patent No. 7,647,633
                                            Finjan’s Proposed                  PAN’s Proposed
17
               Claim Term                      Construction                      Construction
18    “A computer program              The typographical error in the   Indefinite for claiming mixed
      product, comprising a            preamble is corrected to read:   statutory classes and/or lack
19
      computer usable medium                                            of antecedent basis
20    having a computer readable       “A computer program
      program code therein, the        product, comprising a
21
      computer readable program        computer usable medium
22    code adapted to be executed      having a computer readable
      for computer security, the       program code therein, the
23
      method comprising”               computer readable program
24                                     code adapted to be executed
      (claim 14)                       for computer security,
25
                                       comprising:”
26

27   In addition, Finjan identified four additional terms and PAN identified five additional terms,

28   bringing the total disputed terms to be construed to ten, which are included in the table above in

                                                      4                     Case No. 14-cv-04908-JD
                                    Final Amended Joint Claim Construction and Pre-Hearing Statement
           Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 6 of 10




 1   Section II.

 2          Finjan does not believe that construction of any of the disputed terms will be case or claim

 3   dispositive.

 4
            PAN’s Statement:
 5
                       PAN believes that the following terms are dispositive for non-infringement for their
 6
     respective patents if PAN’s proposed constructions are adopted:
 7
                      “content”
 8
                      “content processor”
 9
                      “parse tree”
10
                      “lexical constructs for the specific programming language”
11
                      “downloadable-information destination”
12
                      “file cache”
13
                      “mobile protection code”
14

15          If PAN's position regarding indefiniteness is adopted for the following terms, these terms

16   are dispositive of invalidity for their respective patents:

17                    “programming language”

18                    “A computer program product, comprising a computer usable medium having a

19                     computer readable program code therein, the computer readable program code

20                     adapted to be executed for computer security, the method comprising”

21   IV.    PATENT L.R. 4-3(d): TIME FOR CLAIM CONSTRUCTION HEARING
22          The parties anticipate that they will not require more than (3) hours for the entire claim
23   construction hearing.
24   V.     PATENT L.R. 4-3(e): WITNESSES AT CLAIM CONSTRUCTION HEARING
25          The parties do not believe that live expert testimony is required at the Markman hearing.
26   However, the parties each expect to offer expert declarations in support of their proposed claim
27   construction positions.
28

                                                        5                     Case No. 14-cv-04908-JD
                                      Final Amended Joint Claim Construction and Pre-Hearing Statement
           Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 7 of 10




 1   VI.    PATENT L.R. 4-3(f): REQUESTED FACTUAL FINDINGS
 2          No party requests any factual findings from the Court related to claim construction other

 3   than those submitted with any expert declaration that may be served by the parties in accordance

 4   with Pat. L.R. 4-3.

 5

 6   Dated: September 20, 2021                  Respectfully Submitted,
 7                                              /s/ Phillip W. Goter
 8                                              Juanita R. Brooks (CA SBN 75934)
                                                brooks@fr.com
 9                                              Roger A. Denning (CA SBN 228998)
                                                denning@fr.com
10                                              Frank J. Albert (CA SBN 247741)
                                                albert@fr.com
11
                                                K. Nicole Williams (CA SBN 291900)
12                                              nwilliams@fr.com
                                                Jared A. Smith (CA SBN 306576)
13                                              jasmith@fr.com
                                                Tucker N. Terhufen (CA SBN 311038)
14                                              terhufen@fr.com
                                                FISH & RICHARDSON P.C.
15
                                                12860 El Camino Real, Ste. 400
16                                              San Diego, CA 92130
                                                Telephone: (858) 678-5070 / Fax: (858) 678-5099
17
                                                Aamir Kazi (Pro Hac Vice)
18                                              kazi@fr.com
                                                Lawrence Jarvis (Pro Hac Vice)
19
                                                jarvis@fr.com
20                                              FISH & RICHARDSON P.C.
                                                1180 Peachtree St. NE, 21st floor
21                                              Atlanta, GA 30309
                                                Telephone: (404) 892-5005 / Fax: (404) 892-5002
22
                                                Phillip W. Goter (Pro Hac Vice)
23
                                                goter@fr.com
24                                              FISH & RICHARDSON P.C.
                                                3200 RBC Plaza, 60 South Sixth Street
25                                              Minneapolis, MN 55402
                                                Telephone: (612) 335-5070 / Fax: (612) 288-9696
26
                                              Susan E. Morrison (Pro Hac Vice)
27                                            morrison@fr.com
28                                            FISH & RICHARDSON P.C.
                                              222 Delaware Ave., 17th Floor
                                                    6                     Case No. 14-cv-04908-JD
                                  Final Amended Joint Claim Construction and Pre-Hearing Statement
     Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 8 of 10




 1                                  P.O. Box 1114
                                    Wilmington, DE 19801
 2                                  Telephone: (302) 652-5070 / Fax: (302) 652-0607
 3                                  Tracea Rice (Pro Hac Vice)
 4                                  trice@fr.com
                                    FISH & RICHARDSON P.C.
 5                                  1000 Maine Ave. Ste. 1000
                                    Washington, DC 20024
 6                                  Telephone: (202) 783-5070 / Fax: (202) 783-2331
 7

 8                                  Attorneys for Plaintiff
                                    FINJAN LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         7                     Case No. 14-cv-04908-JD
                       Final Amended Joint Claim Construction and Pre-Hearing Statement
     Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 9 of 10




 1
                                    Respectfully Submitted,
 2
                                    /s/ Diek O. Van Nort
 3
                                    Michael A. Jacobs (CA SBN 111664)
 4                                  MJacobs@mofo.com
                                    Matthew A. Chivvis (CA SBN 251325)
 5                                  MChivvis@mofo.com
                                    Diek O. Van Nort (CA SBN 273823)
 6                                  DVanNort@mofo.com
 7                                  MORRISON & FOERSTER LLP
                                    425 Market Street
 8                                  San Francisco, California 94105-2482
                                    Telephone: (415) 268-7000/Fax: (415) 268-7522
 9
                                    Rudy Y. Kim (CA SBN 99426)
10                                  RudyKim@mofo.com
11                                  MORRISON & FOERSTER LLP
                                    755 Page Mill Road
12                                  Palo Alto, California 94304-1018
                                    Telephone: (650) 813-5600/Fax: (650) 494-0792
13                                  Kyle W.K. Mooney (Pro Hac Vice)
                                    Kmooney@mofo.com
14                                  Eric W. Lin (Pro Hac Vice)
15                                  Elin@mofo.com
                                    Michael J. DeStefano (Pro Hac Vice)
16                                  Mdestefano@mofo.com
                                    MORRISON & FOERSTER LLP
17                                  250 West 55th Street
                                    New York, New York 10019-9601
18
                                    Telephone: (212) 468-8000/Fax: (212) 468-7900
19

20                                  Attorneys for Defendant
                                    PALO ALTO NETWORKS, INC.
21

22

23

24

25

26

27

28

                                         8                     Case No. 14-cv-04908-JD
                       Final Amended Joint Claim Construction and Pre-Hearing Statement
          Case 3:14-cv-04908-JD Document 164 Filed 09/20/21 Page 10 of 10




 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from any other signatory to this document.
 4
                                                           /s/ Phillip W. Goter
 5                                                         Phillip W. Goter
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     9                     Case No. 14-cv-04908-JD
                                   Final Amended Joint Claim Construction and Pre-Hearing Statement
